DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-20 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "outer surface that is soft" in claim 6 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, known polymers such as silicone are considered to exhibit a soft outer surface. 
the tether elongates less than 10% under tension" in claim 8 is a relative term which renders the claim indefinite.  The term "under tension" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the degree of tensional force that the tether is subject to, in order to elongate less than 10%. For the purpose of examination, materials that will not elongate passed 10% before breaking will read on the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 4-14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US PGPUB 2008/0058887).

5.	With regard to claims 1 and 20, Griffin discloses a gastrointestinal bypass device (abstract; [0006]; Fig. 1), comprising: a cuff (gastrointestinal attachment cuff, 102) configured to be placed at least partially in an esophagus (gastroesophageal junction, 106) of the patient; a sleeve (gastrointestinal sleeve device, 100) coupled to the cuff (102), the sleeve (100) configured to be placed at least partially in a stomach (104) of the patient ([0038]); and a tether (tension element, 184; Fig. 13B) having a distal portion coupled to the cuff (102) and/or the sleeve (100), the tether (184) configured to be placed through a fistula 

6.	With regard to claim 4, Griffin discloses that the tether (184) has a bending stiffness configured to hold the tether (184) away from an inside of the esophageal wall (muscularis surface, 176) where the tether (184) passes through a wall (172, 170) of the esophagus (Figs. 13A-D; [0125]; [0130]).

7.	With regard to claim 5, Griffin discloses that the tether (184) has a bending stiffness configured to not allow the tether (184) to rest against an inside of the esophageal wall (176) immediately below where the tether (184) passes through a wall (172) of the esophagus ([0125]; [0130]).

8.	With regard to claim 6, Griffin discloses that the tether (184) has an outer surface that is soft ([0103]; [0112]; [0118]).

9.	With regard to claim 7, Griffin discloses that the tether (184) has an outer surface with a hardness of Shore 70A to Shore 100A (Shore 90A-100A; [0130]).

10.	With regard to claim 8, Griffin discloses that the tether (184) elongates less than 10% under tension ([0125]; Titanium is disclosed as a potential tether material; Titanium has an inherent elongation of less than 10% under tension prior to breaking at 10% elongation).

11.	With regard to claim 9, Griffin discloses that the tether (184) includes a tube (deployable tubular structures; Figs. 15A, 16A, 17A, 18A; [0120]).

With regard to claim 10, Griffin discloses that the tube (deployable tubular structures) is reinforced with a mesh and/or a braid (“braided or woven wires or filaments that would expand/deploy after passage through the needle; Figs. 15A, 16A, 17A, 18A; [0120]).

13.	With regard to claim 11, Griffin discloses that the tether (184) includes one or more lumens (deployable tubular structures; Figs. 15A, 16A, 17A, 18A; [0120]; active agents may be loaded into pathways of the retention element; [0109]).

14.	With regard to claim 12, Griffin discloses that a proximal portion of the tether (184) is tapered ([0130]; tapered thickness or cross-sections near the “T” of the T-fastener, 180).

15.	With regard to claim 13, Griffin discloses a pull tab (retention surface, 182) coupled to a proximal portion of the tether (184; [0123]; inherently pulls/anchors cuff or sleeve toward the serosal surface).

16.	With regard to claim 14, Griffin discloses a tether anchor (retention surface, 182) configured to be coupled to a proximal portion of the tether (184), the tether anchor (182) configured to secure the proximal portion of the tether (184) to an anchor site (Fig. 13B; [0094]; [0098]; [0100]; [0101]; [0111]).

17.	With regard to claim 17, Griffin discloses that the tether anchor (182) is configured to be placed under the skin (Figs. 13B-13D; [0100]).

18.	With regard to claim 19, Griffin discloses that the tether anchor (182) is configured to be placed in the fistula (Figs. 13C-13D; [0106-0108]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

19.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin.

20.	With regard to claim 2, while Griffin discloses that in certain implementations of the invention the length of the tether (184) will exceed the uncompressed thickness of the adjacent tissue wall, depending upon the transient motion or configuration of the stomach at any given time ([0104]), and that in some cases a distance greater than the thickness of the captured gastric wall may be clinically indicated due to the ability/tendency/possibility that the gastric wall could react to the presence of a foreign body (the attachment structures) by thickening ([0121]), Griffin fails to explicitly disclose that the tether has a length of 10 cm to 30 cm.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the length of the tether disclosed by Griffin to be between 10 cm and 30 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Additionally, since Griffin discloses that the tether may be secured to any part of the device implanted within the GI tract in paragraph [0101], and further notes the potential for longer tethers in paragraphs [0104] and [0121], one having ordinary skill in the art would be motivated to determine an optimum tether length tailored specific to the patient and their unique situation.

21.	With regard to claim 3, while Griffin discloses that the tether (184) passes through a wall (172) of the esophagus and can employ a thickness between 0.15 mm and 0.4 mm based on conventional suture sizes ([0118]), Griffin is silent in regard to the tether having a thickness of at least 8 Fr (2.67 mm).
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the thickness of the tether disclosed by Griffin to be at least 8 Fr (2.67 mm), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Additionally, one having ordinary skill in the art would be motivated to increase the . 

22.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Dabbs et al. (US 3,664,345).

23.	With regard to claims 15 and 16, while Griffin disclose the use of disc or button shaped attachment devices (178; [0113]; Figs. 13B-13D), Griffin is silent in regard to the tether anchor being configured to be placed on the skin as a skin button.
	Dabbs discloses surgical buttons (abstract; Figs. 1-4), wherein the surgical buttons (1) are used for retaining a suture (12) after passing through the skin from one side of a patient’s abdominal section, where the suture is engaged in a wedging action to hold it tightly in place (col. 1, lines 4-7; col. 2, lines 19-36 and 50-75; col. 3, lines 26-53; col. 4, lines 7-31).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tether anchor disclosed by Griffin to be a skin button, similar to that disclosed by Dabbs, in order to provide an anchor that holds firmly while also allowing ease of access for tether anchor removal, as suggested by Dabbs in column 2, lines 50-75 and column 4, lines 12-31.

24.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Viola et al. (US PGPUB 2010/0174299).

25.	With regard to claim 18, while Griffin discloses the use of sutures or other single stand or multi-strand filament or materials known in the art as the tether anchor (182; [0098]; [0103]; [0111]; [0115]), Griffin is silent in regard to the tether anchor including one or more barbed sutures.

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suture tether anchor disclosed by Griffin to be a barbed suture, similar to that disclosed by Viola, in order to enhance anchoring within the tissue of the patient, and prevent/limit further any further movement within the tissue of a patient, as suggested by Viola in paragraph [0060].  Additionally, barbed sutures are well-known in the surgical arts.

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dahl et al. (US PGPUB 2009/0012541) discloses an expandable fastener system with flower petal-shaped retention elements.
	Swain et al. (US PGPUB 2009/0012553) discloses methods and devices for intragastric support of functional or prosthetic gastrointestinal devices.
	St. Germain et al. (US PGPUB 2016/0193065) discloses devices and methods for gastrointestinal bypass.

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781